Citation Nr: 0814971	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia, from the initial grant of service connection.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1991 to May 
1994.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which granted service connection for fibromyalgia and 
assigned a 40 percent evaluation, effective from December 29, 
1999, the date of receipt of his original claim, and a 
December 2002 RO decision that denied the claim for a TDIU.  
The Board, in part, remanded the appeal for additional 
development in July 2001 and March 2004.  

In November 2006, the Board denied the claims for an 
increased evaluation for fibromyalgia and a TDIU, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In December 
2007, the Court granted a Joint Motion for Remand of the 
November 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was argued, in essence, that the 
severity of symptoms associated with the veteran's 
fibromyalgia rendered him unemployable, and that he should be 
assigned a higher evaluation on an extraschedular basis and 
TDIU.  The representative asserted that the Board did not 
consider the veteran's educational and occupational history 
or the effect that his symptoms of fibromyalgia had on his 
concentration and physical stamina for maintaining gainful 
employment.  It was asserted that the veteran has been 
unemployed since 2001, and that he was fired from his last 
job because of his service-connected fibromyalgia.  

The record indicates that the veteran enrolled in college in 
August 2001, and was still enrolled on a full-time basis in 
June 2002.  However, the current evidence of record does not 
include any additional information, such as, grades, courses, 
or whether the veteran completed his degree.  Similarly, the 
current evidence of record does not include any information 
from former employers concerning the veteran's work history.  
Further, the most recent VA examinations of record are more 
than four years old and do not include any information 
concerning the veteran's psychological assessment, vis-à-vis, 
his concentration and comprehension abilities.  Under the 
circumstances, the Board finds that a more current 
examination would be useful in determining the extent and 
severity of the veteran's service-connected disabilities and 
what, if any, affect they have on his employability.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim for an increased 
rating for fibromyalgia and TDIU, 
including what is required to establish a 
disability rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected dermatitis and 
fibromyalgia, and any related symptoms, 
since February 2004.  After securing the 
necessary releases, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

3.  After obtaining written consent from 
the veteran, the AMC should contact all 
his former employers since his discharge 
from service and obtain copies of any 
employment medical records.  The 
employers should note the beginning and 
ending dates of any employment; time lost 
from gainful employment due to his 
service-connected disabilities, and 
whether any concessions were made to the 
veteran because of his disabilities.  The 
reason for his termination should be 
reported.  The veteran should be advised 
that he may submit any other evidence in 
his possession or which he is able to 
obtain documenting marked interference 
with employment attributable to his 
service-connected disabilities.  If he 
has had any periods of hospitalization 
for these disabilities, he should so 
indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  

The AMC should also take appropriate 
steps to obtain copies of the veteran's 
college transcripts and associate them 
with the claims file.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his fibromyalgia.  The claims 
folder should be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with this 
examination.  

The examiner should comment on the 
presence and severity of manifestations 
of fibromyalgia including widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms.  

The examiner should comment on the 
frequency of exacerbations and 
precipitating factors, the need and 
frequency of the use of medication, and 
whether such symptomatology is refractory 
to therapy.  The examiner should note 
that "widespread pain" is defined as 
pain in both the left and right sides of 
the body that is both above and below the 
waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior 
chest, thoracic spine, or low back) and 
the extremities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, including Note 
(2007).  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's fibromyalgia on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

5.  The veteran should be afforded a VA 
psychological evaluation to determine the 
extent and severity of any identified 
psychological impairment due to service-
connected fibromyalgia.  The claims 
folder should be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate psychological 
testing should be undertaken in 
connection with this examination.  The 
examiner should indicate whether the 
veteran demonstrates any impairment in 
concentration or comprehension associated 
with his service-connected fibromyalgia 
and, if so, how any such impairment 
impacts on his ability for gainful 
employment.  The examiner should describe 
the findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
current severity of his seborrheic 
dermatitis, and the impact of this 
disability on the veteran's 
employability.  All indicated tests and 
studies should be accomplished.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

8.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiners have responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

9.  After the requested development has 
been completed, the claims must 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  Consideration should also be 
given to referring the veteran's claim to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for consideration of an extra-
schedular evaluation under the provisions 
of 38 C.F.R. § 3.321 (2007).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

